PER CURIAM.
Jacksonville Electric Company (JEA) appeals the trial court’s nonfinal order denying JEA’s request to dissolve the temporary injunction and finding JEA in contempt of court for violating the terms of the injunction by failing to pay a previously approved draw to the contractor.
Having found that the temporary injunction was incorrectly issued in an earlier ease, this issue now before the court is moot. Jacksonville Elec. v. Beemik Builders, 487 So.2d 372 (Fla. 1st DCA 1986). Without addressing the merits of the other issues raised by JEA and in light of this court’s earlier opinion reversing the injunction order, we find the trial court’s order purporting to enforce the injunction (via contempt proceeding) by ordering JEA to make certain monetary payments to be likewise invalid.
REVERSED.
SMITH, SHIVERS and ZEHMER, JJ., concur.